 L. B. FOSTER COMPANY319L.B. Foster CompanyandShopmen's Local UnionNo. 694 of the International Association of Bridge,StructuralandOrnamentalIronWorkers,AFL-CIO.Cases 23-CA-3734 and 23-RC-3493July 29, ^ 1971DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND JENKINSOn March 29, 1971, Trial Examiner Stanley N.Ohlbaum issued his Decision in the above-entitledproceeding, finding that the, Respondent had engagedin and was engaging in certain unfair labor practicesand recommending that it cease and desist therefromand take certain affirmative action, as set forth in theattached'Trial Examiner's Decision, He further foundthat the Respondent had -not engaged in certain otherunfair labor practices alleged in the complaint andrecommended that Such allegations be dismissed. Healso found that certain employees were eligible andcertain ' other employees were ineligible to vote in aBoard-conducted election held on October 16, 1970,and recommended' that the ballots of the eligiblevoters be opened and counted and that an appropriatecertification issue.Thereafter, the Respondent andtheGeneral Counsel filed exceptions to the Decisionand supporting briefs.Pursuant to the` provisions of Section 3(b) of theNational Labor Relations Act, as amended; theNational Labor Relations Board has delegated itspowers in connection with this proceeding to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that no-prejudicial error was -committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision— the exceptions and briefs,,andthe entimrecord in the proceeding, and hereby adoptsthe findings, conclusions, and .recommendations ofthe Trial Examiner with the following modifications: -We agree with the- Trial Examiner that employeesStuart,Williams,High, Claborn, and Knight wereterminated in, their employment because of theirunion activities and not, as contended by Respon-_dent, because economic -conditions dictated a, sub-stantial, layoff at that particular time.1 , Havingdiscredited Respondent's economic defense, however,the Trial Examiner still dismissed the allegation of the' 1We rely in part onithe credited testimony of Billy W. Perteet,a formeremployee of Respondent who returned to pick up a paycheck a few daysafter the layoff.'Observing that Knight and Claborn were not there, heasked Supervisor McAlister where they were.McAlister told him "they hadbeen fired because of trying to get the Union in," and that"even yourbrother-in-law got fired." (Both Williams and High were brothers-in-law ofPerteet.)2As noted by the Trial Examiner,the business conditions whichcomplaint that employees Carlisle,Wright, andQualls were terminated in violation of Section 8(a)(3),finding.that it had not been,established that thetermination of these three employees was because ofunion or concerted-activitieson their'part.TheGeneral'Counsel excepts to the conclusion .that,because it was not proved that these three engaged inconcerted activities,their termination was legallyjustified.We find merit in this exception.The TrialExaminer found,in effect,that the layoff whichaffected all eight employees on August 18, 1970,would not have occurred had it,not been for theorganizing efforts on behalf of the Union that wereknown to the Respondent in the earlypart of August.2When the Respondent,engaged,in its layoff inresponse to these efforts,that action,insofar as itaffected both prounion employees-and- employeeswhose union sympathies were unknown,discouragedunion activities of all employees.Accordingly,we findthat the termination of Joel Allen'Carlisle,BillWright,and Charles Quail as part of the group layoffon August 18, 1970, violated Section 8(a)(3) of theAct.3ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, 'the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner as modified below andhereby orders that the Respondent, - L. -B. FosterCompany, Houston, Texas, its officers, agents, suc-cessors, 'and assigns, shall take the action set forth intheTrialExaminer's ' recommended Order 'as` somodified:'1. 'Add to paragraph 2b of the Trial Examiner'srecommended Order, after the name Douglas O'NealKnight, the names "Bill Wright, and Charles Quail,"and after the words "and make each. of them" add"and Joel Allen Carlisle."2.Substitute the attached notice for the TrialExaminer's notice.IT IS FURTHER ORDERED that Case 23-RC-3493 be,and it hereby is, severed from this proceeding andremanded to the Regional Director for Region 23 forthe purpose of opening and counting the challengedballots of Everett Claborn, William Claborn, JamesHigh,, Douglas Knight, Kenneth R. Stuart, Jessie J.allegedly-brought about the layoffwere discussed within theCompany asearly asMay, yet,no action was taken at this plant until the-Augustorganizing efforts became known.We cannotrely, however, on the factthat the layoffoccurredon the sameday the Companyreceivednotification of a representation election, as there is no evidence that it wasreceivedbefore the layoffdecision was made.3O'Keeffe Electric Co.,158 NLRB 434, 438.192 NLRB No. 45 320DECISIONSOF NATIONALLABOR RELATIONS BOARDWest, -and James E, Williams and thereafter issuingthe appropriate certification .4dThe Regional Director is hereby directed to destroy,unopened, allother challenged ballots. In the case of Joel Allen Carlisle, although wehave found that his termination on August 18, 1970, ,was in violation ofSection 8(a)(3), it is undisputed that before the October election hedeclined-The Company's unconditional offer to restore him to his job. Hethey f,*.asnot an eligible voter and the challenge to his ballot, issustaiid;along with the other challenges sustained by the Trial Examiner.For the same reason,we shall not order him reinstated but onlycompensated for any loss of pay he may have suffered.APPENDIX BNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter ' a trial in which both sides had the opportunityto present their evidence, the National Labor Rela-tions Board has found that we violated the law andhas ordered us to post this notice and we intend tocarry out the order of the Board -and abide by thefollowing:The National Labor Relations Act gives you, as anemployee, these rights:To engage in self-organizationTo form, join, help, or be helped by unionsTo bargain collectively through a representa-tive of your own choiceTo, act together with other -employees tobargain collectively, or for other mutual aid orprotection andIf you wish, not to do any of these things. ,WE WILL respect, all of your rights under theNational Labor Relations Act.WE WILL NOT, in violation of the NationalLabor Relations Act, question any employeeabout whether he or any other employee hasjoined or is thinking of joining a union, or,aboutwhat he or any other employee is doing or thinkingof doing in the way of union activity.WE WILL NOT discharge, lay off, terminate,suspend, or take any other retaliatory or discrimi-natory action against any employee because he hasjoined or helped, or is thinking of joining orhelping, or trying lawfully to get other employees'to join or help a union.WE WILL NOT, in violation of the NationalLabor RelationsAct, discourage membership in orgiving help to or' taking help from Shopmen'sLocal Union No. 694 of the International Associa-tion of Bridge, Structural and Ornamental Iron,Workers, AFL-CIO, or any, other labor organiza-tion of our employees or which our employees maywish to join or to help or take help from.-WE WILL NOT, in any other manner' interferewith, restrain, or coerce you in the exercise of yourright to self-organization, to bargain collectivelythrough representatives of your own choosing, toengage in concerted activities for the purpose ofcollectivebargaining or other mutual aid orprotection, or to refrain from any and' all suchactivities.WE WILL offer the'following persons immediateand `full reinstatement to their former jobs or, ifthose jobs'no longer exist, to substantially equiva-lent jobs, without prejudice to their seniority andother rights and privileges, and we will also paythem backpay, with interest, for any wages lost bythem:- Kenneth R. Stuart, James E. Williams,James L. High, William E. Claborn, DouglasO'Neal Knight, Bill Wright,, and Charles (wall.We will pay to Joel` Allen Carlisle, to whom-wehave already offered reinstatement, backpay withinterest.All of you arefree to join or not to join, to help ornot to help, or to be helped or not to be helped byShopmen'sLocal Union No. 694-of _theInternationalAssociation of Bridge,Structuraland OrnamentalIron Workers, AFL-CIO, or any otherunion, as yousee fit,without anyinterference,restraint,coercion, orretaliation from us.-L. B. FOSTER COMPANY(Employer)DatedBy(Representative)- (Title)We will notify immediately the above-named individ-uals, if presently Serving in the Armed Forces of theUnited States, of the right to full reinstatement, uponapplication after discharge from the Armed Forces, inaccordance with the Selective Service' Act and theUniversal Military Training and Service Act.This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the ,Board'sOffice,Dallas-Brazos Building, Fourth Floor, 1125 L. B. FOSTER COMPANY321Brazos Street,Houston,Texas 77002, Telephone713-226-4296.TRIAL EXAMINER'S DECISIONPRELIMINARYSTATEMENTSTANLEY N. OHLBAUM, Trial Examiner: This consolidat-ed proceeding 1 under the National Labor Relations Act, asamended, 29 U.S.C. Sec. 151,et seq.,(Act) was tried beforeme in Houston, Texas, on January 12-13, 1971, with allparties participating throughout by counsel and affordedfullopportunity to adduce testimonial and documentaryproof, cross-examine,argue orally, propose findings andconclusions, and submit briefs. Subsequent to trial andafter several extensions of time upon application of counsel,briefs were received on March 8, 1971, which, together withthe record as made at the trial, have been carefullyconsidered.The complaintallegesand the answer denies thatRespondent,Employer violated Section 8(a)(1) and (3) ofthe Act through unlawful interrogatiom.-and discharge ofemployees for union-related activity (Case 23-CA-3734).Sincetheoutcome of an October 16, 1970, Board-conducted union - representation election hinges uponresolution of some potentially relatedissues,that representa-tion case(Case 23-RC-3493) was consolidated for hearingwith the foregoing complaint case, by December 4, 1970,order of the Regional Director, and transferred to andcontinued before the Board in accordance with applicableprovisions of the Board's Rules and Regulations. Theinstant proceeding thus encompasses both of. those cases.Upon the, entire record2 and my observation of thetestimonialdemeanor of the witnesses, I make thefollowing:FINDINGSAND CONCLUSIONS1.PARTIES; JURISDICTIONAt all material times, Respondent L. B. Foster Company,a Pennsylvania corporation with principal office inPittsburgh in that State, has conducted and conductsbusiness operations in various States, including Texas,where in the city of Houston and as part of its HoustonDivision it has maintained and maintains certain yards andancillary facilities for the fabrication or processing, storage,and distribution of industrial pipe and related products.During the 12-month period immediately antedatingissuanceof the complaint, Respondent purchased anddelivered or caused to be delivered to its said Houstonfacilities,directly in interstate commerce from placesoutside of Texas, goods and materials valued in excess of$50,000; during the same period, Respondent also sold andshipped, from its said Houston facilities directly ininterstatecommerce to customers outside of Texas,products valued in excess of $50,000.I find that at all materialtimesRespondent has been andis an employer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act; that the above Union(Charging Party) has at all times been and is a labororganization within the meaning of Section 2(5) of the Act;and that jurisdiction is properly asserted in this proceeding.II.ISSUESThe following chronology shows thebasis issueshere fordetermination:Date(1970) 1Event or Alleged EventIssueAug. 14Interrogation of employeeby Supervisor BushAug. 18Discharge of 8 employeesOct. 16Act, § 8 (a) (1)'violated? (Case23-CA--3,734)Act, § 8(a)(3)& 8(a)(1) vio-lated? (Case23--CA-3734)Board-conducted repre-Validity of 14sentation electionchallenged bal-lots 4/ (Case23--RC--3'4931In Case 23-CA-3734,the complaint of November6, 1970,resultedfrom a charge filed on the previous August 20.In Case 23-RC-3493, anelection with uncertain outcome in view of 14 challenged ballots (sufficientto affect the result)was held underBoardauspices on October 16, 1970;pursuant to the parties'stipulation for certification upon consent electionapproved by the Board'sRegional Director for Region23 onthe previousSeptember 11.Hereafter,unless otherwise specified,all dates are in 1970.2Trial transcript as, corrected in respect to obvious and typographicalerrors listed in annexed"Appendix A." [Omitted frompublication.]3Electionconductedpursuant to Regional Director's September 1Iapproval ofparties' stipulation for certification upon consent election.Election outcome:of 31 eligible voters, 5 ballots counted for and 6 againstUnion, with 14 challengedand sufficient to affect outcome.4Makeup of 14 challengedballots:6 arealleged discrihinatorilydischargedemployees,of 8 such involved in the unfair labor practices (i.e,"complaint")case here; 8 are challengedby Unionas supervisors notincluded in proposed bargaining unit. 322,DECISIONSOF NATIONALLABOR RELATIONS BOARD`III.ALLEGEDUNFAIR LABORPRACTICESthemselves for collective action under the Act,8,T hereafter,Stuart and another new yard employee (Williams) met witha union representative at Stuart's home on August "5, andafter discussion received union -membership applicationcards.On the following day (August 6), after contactingsenior old yard employee Knight (who had worked therealmost 20 years), five of the employees (Stuart, Williams,and High of the new yard, and Knight and Claborn of theold yard) met-at Williams'home, passed on the informationreceived - from' theUnion; discussed organizing,, anddistributed union membership cards. Thereafter; the groupopenly proceeded to solicit other employees to join theUnion .9C.August 14: Alleged Unlawful InterrogationIt is alleged and denied that on, August 14- Respondentthrough its supervisor, 'Donald Bush,1° interrogated an'employee iii violation'of Section 8(a)(1) of the Act.Williarii Claborn, the allegedobject of the interrogation,was then employed as a crane operator at the old yard; ofwhich Bush' was office manager. Claborn testified that onthat day; after shutting his rig down` and returning to thefield office with leadman Billy Gates (who was returning hiswalkie-talkie there), office Manager Bu§h"asked Claborn in,-,the office, "what Union we were- trying to get in out here.And I [Claborn] told him [Bush] I didn't know anythingabout a Union." Bush then added, "Well, I hear you areringleader of the bunch." - Claborn did not deny this orotherwise respond.`Since I wasfavorablyimpressedWith,the testimonialdemeanor of - Claborn, and Respondent without explana-tion failed ' ,to call either Bush or Gates, to controvertClaborn's testimony," I creditClaborn's described testimo-ny and find that Respondent through its supervisor DonaldBush interrogated its employee William Claborn on August14 concerning -protected union activity, in violation ofSection 8(a)(1) of the Act.D.August 18: Alleged Unlawful Discharge ofEmployeesIt is further alleged and denied that on August 18Respondent discharged eight employees in violation ofSection 8(a)(3) and (1) of the Act. The employees in questionare Joe Carlisle, William Claborn, James High, DouglasKnight, Charles Qualls, Kenneth Stuart, James E. Williams,and Bill Wright.Three of theemployees in question(Claborn,Knight,Laden, Jr; the Houston Division consists not only of the two yards inHouston, but also the Company's New Orleans operation,itsHouston PipeCoating Company (a wholly-owned subsidiary), its Lubbock plant andsales office,and its Latin American Division.SAccording to Stuart,"the only reason we wanted a Union over there"was the abusive or otherwise improper treatment being received at thehands of Respondent's Foreman Manning. Manning did not testify.9Stuart, for example,signed up at least two others, James and Brown,in addition to,-himself.10 It will be recalled that. Bush is office manager of Respondent'sHomestead Road(old)Yard under Don,Jones,superintendent of thatyardIII"I11Although'Gates was called as a witness by the Union in connectionwith the representation case(infra)only, he was not called by Respondentand did not testify concerning the foregomg.Bush was not called to testifyat all.A.BackgroundRespondent,a- Pennsylvania corporation,engages atHouston, Texas,in fabricating or processing and distribut-ing industrial pipe and"related products(pile, Rail, and H-beams)at two separated yards-the only facilities involvedin this'proceeding-known as(1) the Homestead RoadYard or oldyard, consisting of some 20 acres and (2) theLangfield-Road Yard or newyard, consisting of 70 acres ofwhich 35 arecurrentlyplanned for development.'Essential-ly'the same kind of work is done in both yards,5 both yardsbeing stiltin operationat the time of this hearing (January,1971).Respondent does not engage in actual building or,construction work, but stores and furnishes industrial pipeutilized in that work. Such pipemay beas long as 40 feetand-as'-much as 30 inchesin diameter.In. its operations,Respondent utilizes various heavy lifting and movingequipment-such as cranes, `drotts, and'forklifts,requiringthe' services-'off workcrewsconsisting of lifting-carryingequipment operators,riggers, and helpers.6 It also threadspipe, utilizing pipelhreading equipment and operators, anda ,welder or'welders;Central issues in this proceeding revolve around Respon-dent's'admnitted' dischargeon August'18 of eight employees,three(Claborn;,Knight; and Carlisle)from its HomesteadRoad(old) yard and'five(Stuart,Williams, High, Wright,and Qualls)from its Langfield Road(new) yard.Itwillconduce to ,^understaiiding of matters to bedesciili'e`d "to bear`inmind the persons comprising themanagerial-supervisory hierarchy at Respondent'sHoustonDivision:HOUSTON -DIVISIONHead:C.R.Laden, Jr.,vice president,in charge ofHouston Division?Homestead(old) yardSuperintendent:Don JonesO'ffice:manager: Donald BushPipe threadingdept.supervisor:Louis McAlisterLangfieldRoad(new) yardSuperintendent: Ralph Mullin'.-B.- AugustAugust 5-6:Commencement of UnionOrganizational ActivityAround.August 5,Respondent's employees,through newyard employee,Stuart,established contactwith andconsulted a union official with a view toward organizing5As explained by old-yard crane operator Claborn, "in essence, it is thesame type of work carried on at the two yards," although differentequipment is utilizedand`waterwell and oilfield casing are handled only atthe old .yard. Thus, "there are no pump columns at the old yard The 25-tonelectric American "big rig" cranes utilized at the old yard are eight-wheeledand run on a railroad track, 'while the Pettibone carryhft or forkliftsutilized at the new yard have four tires and run on the ground Althoughthe loading (or unloading) operations would differ to an extent,dependingupon which equipment was used, nevertheless "There ain't no way ... [to)operate, one-of,these yards without a crane operator." However, there is -noneedfor large craneequipment, but only for forklift equipment,at the newyard6Theb of riggers and helpers, working with the lifting-carry ing'equipment operators, is to hook or otherwise secure and unhook orreleasematerial being moved by the lifting-carrying devices controlled by theoperators.7As testified by Respondent's Vice President, Houston Division C. R L. B. FOSTER COMPANY323and Carlisle) were employed at Respondent's. HomesteadRoad (old) Yard and the remaining five (Stuart, Williams,High,Wright, and Qualls) at its Langfield Road (new)Yard.It is conceded 12 that Respondent received notification bymail on August 18 of the Board-scheduled union representa-tion election. On the same date (August 18), it concededlydischarged the eight employees here in question. Thecircumstances of these discharges will now be consideredseparately under the eight employees involved, all of whomexceptWright and Qualls testified as General Counsel'switnesses.1.Kenneth R. StuartIt,willbe recalled that Kenneth R. Stuart was thedesignee of his fellow-employees for making the initialcontacts with the Union for organizational purposes.Stuart first entered Respondent's employ in 1964 andworked -therefor over 5 years until he left voluntarily. Hereentered Respondent's employ around May 1970, as adrott 13 operator at the new yard.As has already been indicated, after meeting with andreceiving union cards from a union representative atStuart's home on August 5, the following day (August 6)Stuart and Williams contacted other employees and metwith them-5 in all (Stuart, Williams and High of the newyard, and Knight and Claborn of the old yard)-atWilliams' home. After discussing union organization, unionmembership cards were distributed dnot only for themselvesbut also for use in soliciting' other employees to join theUnion. Solicitation of other employees was thereafter'carried on "openly," so that "everybody knew about it,"including newyardSuperintendent Mullin and ForemanManning who were "around" while it was in process. At oraround the same time, i.e., during the first week of August,a periodic meeting of all new yard employees was called by,new-yard Superintendent-Mullin, who discussed progressand among other things stated that "he [Mullin] knew wewere short-handed and that ... he was going to set out and'hire more men." One of the men reminded Mullin that "he:was supposed to take-care of ... the insurance"; Mullin'announced a barbecue or beer party for August 14. Sinceone of the men was ill- on August 14, on that day (August14,Friday) the party"was-postponed and took place after'work on the afternoon of the following day, Saturday,August 15. At the party (August 15), Mullin remarked toStuart, "Ken [Stuart], you are due a raise. Your ninetydays 14 are up and you have been doing a good job and ifyou will remind me, Monday morning [i.e., August 17 ], wewill go over your record§ and I will see you get the raise."Stuart did not have the opportunity to see Mullin on the1?TestimonyofRespondent'sVicePresidentLaden on cross-examination,,13The drott is a self-propelled cranelike machine,mounted on wheels,used to pick up and move, and also to load and unload,steel(such aspipes, beams, rail, and piles)into and from trucks and freight cars.14 The 90'days apparently'referred-to a pay-increase period since,according to uncontroverted testimony of Stuart,the initial probationaryperiod was only 30 days and he was so informed by Superintendent Mullinwhen he reentered Respondent's employ around May 1970.15AlthoughMu"ultimately denied making'this particular remark(i.e.,aboutMulim's being"next"),Mullin-a somewhat evasive witnessfollowing Monday (August 17) since Mullin was gone mostof the day. On the next day, August 18 (Tuesday), Stuartwas summoned by ForemanManning intothe office ofnew yard SuperintendentMullin,who abruptly fired him.Stuart had had no prior intimation that he was to bedischarged, except that about a half-hour earlier he hadreceived a telephone call from his brother-in-law Claborn, acrane operator at the old yard, who had alerted him that"Mullins just left here. He fired all ofus. Hefound a unioncard here yesterday and he said hewas on hisway overthere to get the rest of you. And you all will-be fired ....allyou whosigned unioncards." Stuart relayed thismessage to some of his new yard fellow-employees. Stuart'stermination by new yard Superintendent Mullin on August18 took place in Mullin's office in the presence of ForemanManning. As ,credibly. described -by Stuart;' "He [Mullin]told me to sit down. He wouldn't ever look at me in the eye,but he kept, looking at the- floor. He said, `Ken [Stuart ], Iknow I promised` you a raise; -and due to the economicsituation here, things are slack, and I am going to have to letyou go.' He said, I don't know if it's your, fault or what itis-' He wouldn't look at me, -he just kept looking- at-thefloor.He said, `I don't know if it was your fault or not, butI have to do what I am told ... or I am going to be next.15So I am going to have toterminateyou.'" There was nomention of any possibility of Stuart's being recalled toRespondent's employ at any time16--" `-Stuart, strongly corroborated by other witnesses, testifiedthat work at the new yard wasnotslack at the time he wasdischarged. He had at'no time in August experienced anylack- ofwork there; indeed, he, had been "workingSaturdays,' acid lots of overtime" including overtime- theweek before and the very week when fired.17 Even thoughhe had worked overtime on Saturday, August 15 and a 12-hour day on Monday; August 17, there -remained -on thelatter daysomeeight or nine gondola freight cars' awaitingunloading at the new yard., Normally, it would require-2-3hours or longer for the drott operator and crew to unloadeach rail car, by -the track, not to speak _ of moving theunloaded Pipe or rail from that point. At the time here inquestion, there was only one drott machine at the new yard.There were also two Pettibone forklifts,' also used '-forunloading freight cars, and one Pettibone "cherry -picker"machine, not used for unloading freight cars, but principal-ly. formoving pipe or pile. Stuart was the only operatoractually operating the drott machine at thetime,althoughothers there were also qualified to do so. There was oneoperator for each of the Pettibone forklifts--Williams andDavenport. Stuart testified credibly, and with-, crediblecorroboration and no established contradiction, that duringhis 6 years of employment with Respondent, there was nopreviouscaseof "anybody-laid-off for lack of work," evengiven,to what impressed me as excessive testimonial equivocation-had -atfirst testified that he was without "recollection"of it,.16The foregoingisbased on, credited testimony of Stuart, whoimpressedme as a truthful witness, corroboratedin part byother creditedemployee witnesses.17The ,regularwork week was, 40 hours, 8 a.m.-5-p.m. weekdaysMonday throughFriday.Stuart and others had worked overtime onSaturday,August 15,as well as on Monday, August17, when the workdaywas 12 hours long.The August 17 overtime was-apparently required so asto avoid paymentof demurrage on gondola rail cars-awaiting unloading. 324DECISIONSOF NATIONALLABOR RELATIONS BOARDwhen, at times in` the old yard, there was nothing to do; atthose times, while awaiting shipments on which to work, themen would keep busy policing up the yard. --Further; according to Stuart-corroborated by othersand even conceded by Respondent-on Friday, August,14or Monday,- August 17, two new men were hired at the newyard: one commenced working there on Monday, August17, and the other on Tuesday, August 18, the day Stuartand his 4 fellow-employees who had attended the, describedunion -organizationalmeetingsat Stuart's and Williams'homes weredischarged.ts-With regard to the foregoing, Respondent's new yardSuperintendent Mullin testified that he not only told Stuartthat- he was being terminated'foreconomic reasons but alsobecause of "minor problems. we had had in relation to thedrott experiences,.... warnings. ",Observing Mullin whileso testifying, and in the frame of the-entire case, I do notbelieve that any lack of efficiency on Stuart's part i theoperation of':the drott machine played; any role in hisdischarge, and I do not believe that Mullin toldhim-that, itdid.On —cross-examination,Mullin conceded that at theCompany barbecue on the Saturday afternoon (August 15)preceding Stuart's discharge,Mullin ,had' told Stuart yhe"would get a review [for a periodic raise] on, Monday,August 17." It is to be., noted that ,this wasafterMullin,according-Jo-his own story, had already been instructed byhis superior, Company Vice, President for Houston DivisionLaden, on ;the_,previous day (Friday, August 14),to effect alayoff..Mullin's belabored and, unconvincing explanationfor this is that he "did not interpret the urgency" of:Laden'sinstructions on, August 14, and that, therefore when,he(Mullin) "spoke to- Stuart at the barbeque [on August 15 ]with regard to' the, review that he [Stuart 1,, was due [onMonday, ,August,171, with regard to whether he would get araise- or, not,"Mullin at that time {i.e., August 15) did not"contemplate that Stuart might-.be included in the cutback[ofAugust 17-181." It hardlyseems, likely that (1),Mullinwas dissatisfiedwith the performance of Stuart-or that (2)Mullin would tell Stuart on ,Saturday that he would be upfor a raise on Monday,, if Mullin knew on Friday that Stuartwould or might , be discharged . on Tuesday.,Mullin ,conceded, finally, that after hep terminated Stuart on August18,_he.assignedDavenport,.a new employee,"^,to operatethe drott in place of Stuart. i92.James._E.WilliamsJames, E. Williams, who with Stuart was a guiding leaderin the employees' attempt, at union- affiliation in August,was likewise summarily discharged by new yard,Superin-tendentMullin on August 18. He had, at that time,been inRespondent'semploy continuously for over, 7_ years, since','March, 1963. At the time of his August discharge, he was aPettibone forklift operator at the new yard, to, which he hadbeen transferredaround April or May from thepld yard,where he had been a crane operator.zo18 Stuarttestifiedhe was so informedby ForemanManning,who'wasunexplainedlynot produced to controvert this. As will be shown, the hiringof these two new -employees on Augusts 14' is concededby new yardSuperintendent Mullin.1eAlthough Davenport was allegedlyhired on March 27, he had beenoperating one of the,two Pettiboneforkliftsat the newyard.But Williams,Williams, a straightforwardwitness, credibly corroborat-ed Stuart's testimony concerning, the ;employees' unionorganizational endeavors in August preceding their dis-charge. It was Williams who contacted old yard employee,Knight to arrange for old yard employees' attendance at theAugust 6 union organizational meeting in Williams' home.He -also arranged to have new yard employee High, who isWilliams' brother-in-law, there.Williams also corroborated Stuart's account regarding.Mullin's meeting with the new yard employees in August,Williams having been the person who, raised the queryregarding insurance.Williams also recalled that, specifical-ly,Mullin there "talked about hiring some more men. He[Mullin] said he was going to get Ernie [a.helper ] . . . to puta sign out in front so they couldhire somemore men."Indeed, shortly- prior thereto, around July,Williams hadspoken to the yard, superintendent about the job forWilliams' brother-in-law. High. The superintendent had-,then also informed him that "they were needingsome men... they weren't going to send any men to the new, yard,they said they had sent all they could and they were goingto have to hire somenew men." It was thereupon that Highapplied for a job (in July) and was hired.Williamsalso, as Stuart,had worked overtime not only,on Saturday, August 15, but also on Monday, August X17,theday, before he and his associates were `summarily'discharged without notice. Williams' first intimation that-hewould' or might be fired was on Tuesday-morning, August18,when Stuart "came by and told me his brother-in-law[Le.,'Gaborn ] called and said; Mr. Mullinr was on his, wayover to fire us," Soon thereafter, old yard SuperintendentMullin and Foreman Manning arrived. After Stuart hadbeen called into and left old yard Superintendent Mullin'soffice, itwasWilliams' ; turn. InMullin's office, withForeman, Maanning.,there (as in Stuart's case),Mullin stated,that "On account of the economicalexpensesthey weregoing-to have to let us off.-And.that he [Mullin] thoughtwhen I [Williams] went towork for the company that I-wasgoing- to be a ball offire' for the company,,'that they hadplanned for me. He said they just hadn't worked, out thatway. He, said he didn't know whetherhe wasright in doingwhat, he was doing, but he had, to do, it. "He ,said he wasgoing, to have to terminate, me." As in Stuart's case, therewas no mention of. the possibility of return orrecall, noranything about alternative or,'otherjobs. ,The testimony of Williams;also, as wellas that of Stuartand the other employees, shows, that not only was there noindication, of any economic or work problem prior to theirprecipitate discharge on August 18 following their, unionization,activities,but that, , on the contrary,Mullin hadstated to, the employeesat his,meeting with them shortlyprior theretoearlier inAugust, that moremenwere neededand would be hired.Relative 'to ' the foregoing,Respondent'snew yardSuperintendent Mullin again attempted, unconvincingly asin the case' o _SStuart, to indicate that"when he,dischargedwho (as will be shown)also figured in the August 18 discharges,after over7years ofcontinuousemploymentsince March 1963,was the operator ofthe only other,Pettibone forklift at the new yard.'20The crane which Williams had operated at the old yard runs onrailroad track.The Pettibone'forklift orcarry=lift is also used to load andunload freight cars and trucks,as well asfor general heavy yard,haulage. L. B. FOSTER COMPANY325Williams on August 18, he mentioned not only the alleged"economic" basis but also that Williams' work performancewas not up to par. (Manning was not called to testify.)Based in part on testimonial demeanor as observed, Iutterly reject this alleged justification as being the realreason.Williams had worked-steadily for Respondent-sinceMarch, 1963, a :period of over 7 years. According to Mullin,he told Williams on August 18 that although Williams"came in extremely strong" and that Mullin "literallythought he would be one of our best operators," he had"suddenly deteriorated to where he was not doing his job atall."The nature of this alleged sudden deterioration isundescribed and, unestablished. Asked whether he had everMullin's _responsewas, "We had general discussions, sir, not specific at all."According toMullin, after he thus fired Williams onAugust 18, under the circumstances indicated, he assignedone Chenoweth=an "expediter" in the office, who hadbeen hired in 1970-to operate the Pettibone- forklift inWilliams' place. However, Mullin conceded that Chenow-eth was returned to his office job around November 1 whenitwas found he was needed there; and that somebody else(Morgan) is now operating the Pettibone forklift fromwhich Williams was removed.-3.James L. HighJames L. High had worked for Respondent on twooccasionsprior toearly July, when,as has already beenindicated,his brother-in-law Williams was instrumental insecuring a job for him at the new yard,where hebecame arigger on'Stuar-t'sdrottmachine crew.As Will also berecalled,he was among the five who attended the Unionorganizational meeting at Williams'home in August whichpreceded the discharge of all five.As Stuart and' Williams,High also worked overtime onboth Saturday,August 15 and Monday,August 17. AsStuart and Williams, High, likewise an impressively truthfulwitness, convincingly testified that at the time of hisdischarge not only was'there no shortage of work but asuperabundance with a shortage of men-in High's word's,"I was doing the work of two men."This work consistednot only of handling items from the old yard but also ofunloading merchandise coming in from ships, as well asunloading and loading inbound and outbound trucks.As in'the cases of Stuart and Williams,,High's firstintimation that he was to be discharged,notwithstanding allof the usual work on hand,came on the morning of-August19 when Stuart alerted him to the information just receivedfromClaborn of the old yard,that Mullin[ was on his wayover to fire the ' employees.at the newyard.Thereafter,Mullin told him also that "on account of economics he[Mullin ] was going to have to terminate me [High].I askedhim was it mywork,and he -said no it wasn tt " 21Concerning High,Mullin testified that he was only a21HighadmittedthatMullinmademention to him about"maintain[ing] proper safety precautions." I find that this was not thereason for High's discharge; nor was it claimed, or established that it was.22High is the only one of the dischargees here in question who was nota crane or other machine operator23The latter episode, undisputed by Mahan, is not charged in the"probationary employee, just a general helper," which is"prettymuch" only -a "common laborer."22 However,Mullin conceded that althoughHigh was discharged assuch on August 18, Mullin, had put two, new,generallaborers to work on August 17. I do not credit Mullin'stestimony that in addition to "general economic factors" hewas not "completely satisfied" with High's work perform-ance, no persuasive or specific evidentiary showing in thatregard having been made.-4.William ClabornWilliam Claborn, like High, had also worked forRespondent-on two occasions(originallyas — a pipe-threadiing ,machine operator and each time as_a; Ieadman)prior to= his latest hire 3 or, 4, years ago, when (whileelsewhere employed) he accepted an invitation froma leadman or crane-, operator at the,old yard. -He thereoperated a 25-ton electric American crane, a large rig withrailroad track wheelsrunning on,railroad trackage, with a45-foot boom, used to unload pipe, piling, and rail fromfreight cars. Claborn,, a plain-speaking and .highly crediblewitness,explainedthat-the old yard also has, in addition tocranes of that variety, a-smaller railroad-track crane knownas a "BrownHorse." There were-two crane operators at theold yard-Claborn and Knight.°(Claborn's brother EverettClaborn, a -maintenanceman at'the old yard, was also ableto operate these crazies and -"did - so when either of theregular crane operatorswas absent.)Claborn explained thatfor 4 or 5 years there has also been a night shift in operationat the old. ,yard, where the men, workingin crews, aredispersedas required--over the old yard acreage( anexpanse, as indicated above, of some 20acres).Claborn hasalso operated rigs at the new yard. 'As will be recalled, Claborn was one of the fiveemployees who attended and engagedin union organiza-tional discussions at Williams' home in early August. And,as has been shown and found, it, was Claborn who- wasinterrogated by old yard Office Manager Bush on August14 concerning those activities. On the same day (August14),: LeoMahan, from whom Claborn 'took.- all orders,"also asked Claborn in the field-house, "Bill [Claborn], whatUnion are you trying to get in this yard?".23On Tuesday, August 18, after -working overtime onMonday, August 17,as well as onSaturday, August. 15,Claborn reported to work as usual. As he was readyinghimself for operations and had lowered and raised thesummoned to the dressing, roomto, seeMullin -(theSuperintendent of the_ newyard).There,with himself(Claborn) and his fellow-crane operator Knight, -as -well asfellow employees Carlisle (a slotting machine operator atcomplaint as unlawful interrogation.It bears, however,on' Respondent'sdenial of knowledge of union activity,discussedinfraas well as its truemotive in dischargingClaborn. 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe old Yard)' and several others including two pipethread-ing,(oilfieldcasing)'machine -operators24 who had'been"just-,hired,as -well. as old yard Office Manager Bush25Mullin statedthat he "hated to do it, he [Mullin] said thatthework was slack and I [Claborn] knew it-wasn't because Ihad loaded out twelve trucks the day before and I hadturned some trucks away." As in the case of the otheremployees who credibly testified to- the same effect,Claborn also hadnotexperienced any workslackness;indeed, work was so plentiful that "for a long time" he andthe other crane operator,, Knight, had been taking only 15minutes for lunch-"we were running as hard as we could,loading trucks .... We would take pipe off the truck, putpipe on the truck, take pipe-off the threading rack, load thethreading rack up, unload cars, come back to the truck; andit kept us busy switching back and forth all the time." " Asother employees who testified credibly to the same effect, inall of his past experience with Respondent, Claborn hadnever`seen.a man laid,off there, even during a slack period(in'the distant,past), at which-time the employees policed upthe 20=acreyard. - - `At the August 18,-discharge-session,afterMullin-said, "Ihate to do this ..: [I have] to let [you] gg, there [isn't I nowork," according to Claborn, Knight remarked, ""I havebeen here nineteen and,a half years. I can run any kind,ofrig you've got." Mullin, however, replied, "I can't help that.I still, have, to let you ga." Thereupon Claborn or- KnightsaidtoMullin, "Why don't you quit your, lying and tell usthe truth that we are fired?" Mullin said, "That is what itboilsdown to, you are fired." When, as will be shown inconnectionwith, the discharge of employee Knight,infra,Knight asked whether it was their union cardsigningactivity that had cost the discharged, employees their" jobsand Mullin" denied -anyknowledge of it, Claborn calledMullin a "lying son of a bitch." " In response to a questionabout the employees in the other (i.e., new) yard, Mullinsaid, "I am going over there when F leave here." Clabornthereupon- called' his brother-in-law Stuart, the drottoperator at the .new yard, and informed him of what hadhappened and that Mullin was on'his way over there.Claborn corroborated other testimony that there' hasbeen anightshift as well as dayshiftat the "Old" yard for 4or 5 years.Claborn's testimony is undisputed, and credited, that asof the time, of the instant hearing (January, 1971) the, "Old"yardis stillin operation- "I [Claborn],went by there justlast, about a week ago, and they had twenty-nine cars ofpipe in the yard to unload They had two rigs [i.e., cranes ] inthe yard to unload them .... [I saw people working there ]runningthe rigs in that yard."-Testifying regarding the foregoing. asRespondent'switness,,, itsnew yard Superintendent Mullin stated that at2i These operators threaded pipes on both ends by machine and affixeda collar.`There were two or'three shifts of employees doing this. The twomen indicated above had been hiredin addition to the other employeesalready employed there. '25Bush "takes...John's [i.e., "Old"Yard Superintendent Jones]place,when±he leavesthe yard.You can get orders from him."Claborn hadseen Bush, give ordersto employees, as well as hire employees.Clabornhimself has taken orders from Bush.The foregoing is undisputed by Bush.213Some 2 or 3 months after his August 18 discharge and subsequent tothe filing of the charge herein,Claborn,who had been receiving$4.05 perhour,received an offer of ajob from Respondent as a "trainee"at $2.20theAugust - 18 - termination episode Claborn remarked,"This is all because of the Unio'n," to which, according toMullin, he (Mullin) "thinks" heindicated that he "had noknowledge of it."Mullin also testified that after " heterminated Claborn on August 18 as a crane operatorin.theold yard;EverettClaborn-the maintenanceman in the oldyard-was assigned to operate the crane there.265.Douglas O'Neal KnightDouglas O'Neal Knight had been continuously anduninterruptedly in Respondent's employ-sinceMay 1951;over-19 years; when he was summarily discharged withoutnotice on August 18, 1970, with the other employees whohave been- mentioned. Except for old yard SuperintendentJones and' OfficeManager Bush, Knight -exceeded allothers at the old as well as, the new yard in seniority.Knight,who is 50, was the top seniority rank-and-fifeemployee of the entire described Houston operation. At hisdischarge on August 18, he was a crane operator of one ofthe locomotive cranes in the old yard. It will be recalledthat Claborn operated the other.)Knight, an upstanding and most impressive witnesswhose testimony I fully credit, testified that after attendinga union organizational meeting with fellow-employees atthe home of new yard employee Williams on August 6, thefollowing morning (i.e., August 7) Mahan (a supervisoryemployee of Respondent at its old yard) "asked , me[Knight] what kind of Union we was going to get in,HoistingEngineers,and I told him I didn'tknow,anythingabout it." ??-On August18, asKnight was readying himself for hisusualday's work, old yard Office Manager Bush instructedKnight's leadman, Quinn, to release all laborers, with 4hours pay for the day. Bush then called the ,others,includingKnight, to a meeting in the dressing,=room.Present were Knight, Claborn (the other crane operator),Carlisle (a slotting machine operator), and two- newly-hiredpipethreadermachine operators (Wright and Qualls)— aswell, as new yard Superintendent Mullin and - old yardOfficeManager Bush, Mullin tersely announced that foreconomical reasons [you are] terminated." To' Knight'squestion, "You mean we are fired because we signed theUnion card'' Mullin answered, "I don't "know anythingabout ',theUnion card . " Knight replied, "Mr. Mullinyouare lying and you know it. That is the reason you are firingus, because we joined the'Union."28 Claborn then spoke upand a free-for-all discussion ensued.--The foregoing occurred at around 8:30 a.m., on, as hasbeenmentioned,August 18, a Tuesday, without anyprevious notice, and the indicated employees-all five whohad attended the Union organizationalmeetingsplus threeper hour. Claborn did not take it.27While notcharged in the complaintas unlawful, interrogation, thisepisode,as in the' caseof employee Claborn( supra,.fn. 23} is ofsignificance in relation to Respondent's claim of unawareness of unionactivity,particularly in the light of Respondent's unexplained failure to callMahan as a witnesstodenyor dispute it; and also as bearing onRespondent's true motive in discharging Knight.2s' AlthoughMullin atfirst denied that Knightsaid this,be later' testifiedthat he was unable,to "recall:. '. that exactly." I discredit'Mullut's denialas well as his allegedlyfaulty recollection L. B. FOSTER COMPANY327others-were then and there summarily discharged, with nomention ofthe possibility of recall, rehire, or transfer toother jobs. Respondent's workweek ends for pay purposeson Wednesday, with'payday on Friday.Testifying consistently with the other employee witnesses,Knight testified credibly that he knows of no occasion in his1-9 years ofcontinuousemployment with Respondent whenRespondent laid anybody off for "lack of work," even whenthere was little to do-at such times, the employees wouldpolice and, clean up the yard (20 acres) and collect andorganize scrapmaterials.Also consistently with the other employees,Knightconfirmed that at the time of his discharge on August 18 theworkload was indistinguishable from that on the day"before, when therewas, as usual, a "pretty full schedule."Concerning the foregoing,Respondent's new yardSuperintendentMullin testified that after he had dis-chargedKnight on August 18 he assigned TravisQuinn-who, it elsewhere appears(infra),describes himselfas "Leadman on Track 3" and had been in Respondent'semploy for only 4 years as distinguished from Knight's 19years-to operate Knight'scrane.Mullin's explanation forterminatingKnight-an employee of 19 years' standingwith the Company-rather than Quinn .(who there is noindicationhad engaged in any union organizationalactivity) is, in Mullin's terse way of. putting it, simply that"Mr. Quinn fit very strongly into our long-range plans, andI am afraid that Mr. Knight didn't fit,into the long-rangeplans," adding that "there is quite a, difference in salarytoo." However, Mullin later conceded thatEverettClaborn,the formermaintenancemanwho is now operating one ofthe cranes at the old yard,receivesaround $4.50 perhour-which is more than Knight's $4.05 per hour.Mullin additionally claims that prior to his dischargeKnight had worked a few Saturdays at the new yard andwas unable because ofhis size(he is around 6'S" or 6'6" andweighs 275 pounds) as well as a "knee problem" to operatethe Pettibone forklift. Knight concedes that he encounteredsomedifficulty in , operating the Pettibone at that timebecause of a postsurgical knee condition, but that he had nosuch difficulty with the drott, which he can operate withoutproblems of any kind. As to this, Mullin conceded thatKnight is indeed capable of operating the drott, but claimsthat the drottwas or is notoperated "on a full-time basis."Mullinfurther concedes that Knight "express[ed] aninterestin operating the drott machine," but that the reasonhe was not permitted to do so was that the Company "didnot [have an interest in Knight's doing so] at'that time."Knight persuasively swore that he had been assured by"Old" Yard Superintendent Jones earlier during thesummer of1970 that the "Old" yard employees were to be"transferred"" to the new yard with their seniority "the sameas wehad over here" (i.e., at the old yard).It is to be notedthat the foregoing is uncontroverted by Superintendent Jones,who withoutexplanation was not produced to testify.And oncross-examinationthe concession was elicited from Mullinthat he, too, had told "Knight sometime around June orJuly of 1970, that all the employees- at the old yard werebeing transferred to the new yard," this being "the intent "Finally,Mullin also conceded that as of the date of theinstanthearing (mid-January, 1971), both locomotivecranes at the old yard-which had been operated by Knightand Claborn-are still in operation there, one by EverettClaborn (at the rate of pay higher than that of Knight) andthe other by Travis Quinn.296.Joel ("Joe") Allen CarlisleWith the assistance of his, uncle Knight (Respondent'sformer crane operator just discussed), Joel Carlisleobtained employment with Respondent on May 4,1970, atitsoldyard.Althoughon starting he merely assistedmaintenanceman Everett Claborn, when thereafter Res-pondent completed the setting up of its newly acquiredslottingmachine,Carlislebecame Respondent's onlyslotting machine operator or machinist at the old yard. Theslottingmachine makes slots in 40- or 44-foot, 16-inchdiameter pipe used such as for water wells and waterscreens, the slots serving to filter incoming water. At thattime, work of this type was being done exclusively'at the oldyard, the Company's only slotting equipment being thenlocated there. To Carlisle's knowledge,, the pipes he slottedwere not transferred or conveyed from the old to the newyard, but were either stored at the old yard or shipped fromthe old yard to Respondent's plant or facility in Lubbock,whence sold and shipped elsewhere as slotted pipe:Carlisle was included in the described summary groupdischarge of August 18, along with his uncle Knight.Carlisle concedes that he attended no Union or otherorganizational-meeting, signed no union card, solicited noemployee to affiliate with the Union, and in no wayparticipated in any union or organizational activity.3 ,Carlisle also concedes that in early July he had informedold yard Superintendent Jones that -he had applied foranother job elsewhere. Carlisle further concedes that a fewdays after his August 18 discharge, he was offered-a job byRespondent's. old yard Office Manager Bush at,the samerate of pay he had been receiving (i.e., $2.55 per hour), butwithout seniority "benefits," as a pipethreading machineoperator. This offer was received from Bush by telephone,and Carlisle told Bush he would let him know on thefollowing day. When Carlisle spoke' to Bush the next day,Carlisle asked Bush about the "benefits" again, and thistime Bush indicated that his seniority would be preserved.Carlisle 'again told Bush he would let him know. That samenight-still during the same week he was discharged inAugust--Carlisle "told him [Sushi I [Carlisle] didn'tbelieve I would be interested in the job because I had founda job with better benefits." Carlisle's employment is as anelectrician apprentice.Mullin testified-that Carlisle was terminated because hehad indicated that he had applied for other work and waswaiting to be placed elsewhere as an apprentice electrician.However, with regard to the slotting machine which29 As did Claborn(fn.26,supra),severalmonths after his August 18discharge and subsequent to the filing of the-charge herein Knight receiveda job offer from Respondent as a pipethreader "trainee" at $2.20 per hour.Knight,who after over A9 years of continuous employment withRespondent had been- receiving$4.05 per hour,did not respond to thisoffer.30Althoughhe had on several occasions earlier in August beenapproached by Knight-and Claborn to sign a union card,as of the date ofhis discharge with'the others on August 18 he had not yet decided whetherto do so. 328DECISIONSOF NATIONALLABOR RELATIONS BOARDCarlisle had been operating,Mullin testified that uponCarlisle's termination-employee Gates "should have, been"assignedto that machine if it was operating that day.7.BillWrightBillWright, a pipethreading machine operator at the oldyard, who was included in the mass discharge of'August 18,did not testify. No proof has been adduced that he was inany way active or involved in union or other protectedactivity prior to his discharge.8.'Charles QuallsCharles 'Qualls, likewise an old yard' pipethreadin9machine operator who figured in the August 18 discharges,also did not testify; nor has any proof been adduced at hewas in any way 'active or involved in union or' otherprotected activity prior to his discharge.RecapitulationTo recapitulate, then, on August 18, a Tuesday and not a;payday or pay period ending date, without prior notifica-tion,Respondent summarily discharged eight of itsemployees. These included its only two, crane operators atits old yard (Knight, and Clabom), of whom one (Knight)had been in its employ continuously for over 19 years, andits onlyslottingmachineoperator (Carlisle),who was thenephew of, one of the crane :operators (Knight) who hadgotten himthis job, there; three employees at its new yard(Stuart, its only drott operator;Williams, one, of its twoPettibone forklift operators; and High, a general helper andthe brother-inL-law of Williams, who bad gotten him his jobthere); and two pipethreading machine operators (Wrightand Qualls) at -the old yard. All five employees who hadshortly before, that in Augustcommenced-engaging inunion ; organizational' activity (Stuart,,Williams, High,Claborn, and Knight) were included in the summarydischarge, which Respondent asserted was for. "economic"reasons. 'Respondent's .contentionsin this regard will nowbe examined.Respondent's ContentionsRespondent's principal, defense revolves around itscontention that the discharges in question had noconnectionwith, the employees' union organizationalactivitiesbutwere, on the contrary, "economically"motivated.Respondent sought to establish its defensethrough the testimony of, three of its officials-C.R. Laden31Laden testified that even though the two railroad cranes have beensold, one in "the latter part of August or the first part of September" andthe other subsequently, they are still at the old yard and; "still in use thereoccasionally."Laden further testified,that itisnow planned to "rent acrane" for use as requited atthe old yard.32 Laden testified this is because a crane [i.e.,railroad crane at,the' oldyard] crew is five, whereas a Pettibone forklift crew [i.e., at the new yard] isonly three. This, however, totally ignores (1) the number of Pettiboneforklifts required,which may so far exceed the number of locomotivecranes that the resulting total crew personnel could outnumber the railroadcrane crew personnel; (2) the comparative lifting capacity; speed, and, othercharacteristics, and capabilities of a single Pettibone forklift vis-a-vis asingle railroad crane; (3) the existence of drott equipment at the new yard(itsvice president, Houston Division), Kenneth L. Kilpa-trick (its regional comptroller and administrator), andRalph J. Mullin (its,new yard superintendent).The testimony of Laden andMullin relatesto, twodifferent facets of Respondent's "economic"defense.First,their testimony indicates that at some time well prior, to theAugust, 1,970 dischargeshere in issue-perhaps,as early as1968 or 1969-Respondent decided to attempt to sell its oldyard and to obtain a larger but less valuable propertyelsewhere. Accordingly, the new yard was acquired in mid-1969. In connection with the foregoing, it is noteworthythat: (1) Although the old yard is around 20 acres, the newyard is 70 acres, of which 35 are presently planned' fordevelopment; (2) Notwithstanding, the August, 1970 groupdischarge, here in question, itis-conceded that as of the dateof this hearing, - some 5 months later, the' old yard with itsequipment (including the railroadcranes31was, andpresumablystill is, -in operation, and 'inventoriesare stillconcededly maintained' there, with new employees havingbeen hired 'to work thereas well as inthe new' yard; (3)Despite the far larger acreage of the new yard, Respon-dent's official Laden contends that fewer employees will berequired there even at such time as it may wholly replacethe old yard 32 ; Respondent's official Mullin,` however, whois the operational head ("Superintendent") of the new yard,concedes that "the totality of the work that was done at theold yard and the new yard, when those two were at peakoperations, were ,approximately equivalent to that which isbeing done at the new yard at the present time ..." 33 -inother words, the totality of work output or production ofboth yards is unchanged, regardless of whether the work isdone in both yards or, only in the new yard; and (4) Theforegoing in no way accounts'for Respondent's discharge ofits needed Pettibone forklift operator (Williams) and drottoperator (Stuart) at its new yard. Further in, connectionwith Respondent's as yet unconsummated plan to disposeof its old,yard,'it is of interest to note that, when Laden wasasked at `the instant hearing when the old :yard will beclosed down, his answer (on direct examination)' was'that"it's problematical' as to when we can complete the finalmove-over and do all the things we intended to do.,'t`heeasiest way to answer that is when we sell the old plant andget our money, from it,, then we can move." It is further ofinterest to note, in connectionwith Respondent's indica-tionsthat unlike its old ,yard it seems to 'have no need forrailroad cranes or large rigs of similar capability at its newyard, that, new yard Superintendent Mullin was careful totestify, (also on direct examination) that there . are no suchcranes at the new yard."now." 34only; (4)' the total tonnage or quantity of work at each yard,' and theprojected total tonnage ore quantity of,work at the new yard if and when itserves as Respondent's, only yard at Houston.33 I.e"except for the [pipe ] threading operation," -which still continuesto be done exclusively at theold yard-34At one point''during'cross-examination,however, Mullin concededthat "a mobile crane"has been placed in operation in the newyard.Mullinlikewise conceded that the moving of material in the yards,including thenew yard,requires use of lifting and carrying equipment.It is clear that thenature of that equipment in turn depends upon-its capabilities in terms ofthe weight,configuration—and other characteristics of,the'loads to,be liftedand moved.No showing was made by Respondent that the nature orcharacteristics of the materials and- productshandled by itin its yards has L. B. FOSTERCOMPANY329The second facet of Respondent's "economic" defense isindependent of its alleged plan to dispose of or discontinueitsold yard (it will be recalled that the first facet ofRespondent's "economic" defense dealt with Respondent'splan, as yet 'uncorisummated, to close the old yard and shiftoperations from there to the new yard); it is to be found indovetailing testimony of - Laden and Mullin allegedlyaccounting for the summary nature of the group dischargeson August 18. According to Laden, for "economic" reasonshe ordered Mullin to effect a layoff, without specifyingnames,on August 18; according to Mullin, he carried outthose orders. To begin with, it is clear that neither Laden'sassertionthat he gave the order for "economic" reasons norMullin's assertionthat he carried out the order establishesthat the discharges were in fact for "economic" reasons,that being no more than Respondent's own conclusionaryclaim and defense here. A defense is not establishedthrough its mere assertion. It is accordingly necessary toanalyze Respondent's contentions in this regard.Laden starts out with the broad assertion that 1970 wasgenerally a poor,year in the steel industry. He then points tosome other isolated "layoffs" by 'Respondent at otherlocations.35 He indicates that Respondent's own sales haveallegedly fallen off' while, its expenses have increased.Asked, however, to produce Company records or factualdata showing actual tonnages of merchandise processedthrough the yards here in question-since it is presumablethese which would afford a clue as to the work levels for theemployees here in question 36 -Laden indicated he had nosuch figures with him at the hearing, although they wereavailable.In justification of the summary nature of the dischargeson August 18, Laden offered a memorandum (Resp. Exh. 3-Id.,hereby- received) from Company President MiltonPorter, which Laden .states required the retrenchments inquestion. It is to be noted that the memorandum is undated.Laden, however, claims he received it "to the best of myrecollection; during May-[19701." Although it seems strangethat a: memorandum of such importance in an organizationof such, size would bear no transmission or receipt date,nevertheless, accepting Laden's testimony of its receipt datecharacteristics of the-materials,and products handled by it in its yards hasinanyway changed..`isThus; Laden cites'the termination of a salesman at Lubbock, underundisclosed_ 'circumstances,not, to be "replaced . . . at this time"; thereduction of its "workforce"from 21 in July to 1.9 in August at a nearbywholly-owned subsidiary,alsowith the circumstances of the allegedreduction,as well as the nature of the"workforce" (e.g., casual laborers?)undisclosed;the ' "release" -of a sales engineer in September; and the"release"ofa file clerk at an -unspecified date under undisclosedcircumstances.These alleged incidents,even if true,hardly establish thatRespondent's summary discharge of the five employees here under thecircumstances shown was not because of their immediately antecedentunion organizational activity.36, It is to be noted that,with a single exception(High),all of theemployees here in question who were terminatedon August18 were lifting-carrying or other equipment operators,as distinguished from general' orcasual laborers.As shown by the testimony of variouswitnesses,includingnew;yard Superintendent Mullin,most of the employees in the yards (oldand new)consisted of general or casual laborers,who were, assigned towork,crews related to the lifting-'carrying equipment.The supply of thesegeneral or casual laborers was readily expanded or contracted as thevolume of work(e.g., 'unloading incoming`ships, freight cars; Or, trucks)required.Mullin described the bulk of the help at the yards as "just generallabor,basically" or "labor pool...temporary help." In supervisoryas true, Laden was asked why he delayed until mid-August,some 3-1/2 months, to effectuate it if indeed it related tosuch employees, as those here in question.' Laden'ssomewhat incomprehensible words of explanation were,"We had probably, our particular move down here broughtup a rear in the overall action-which started.the overall,action."He then added that a heart attack in the "latterpart of May" kept him from the office until after July 4.Laden was asked on cross-examination what prompted himto the precipitate discharge action on August 18-the veryday he received notification of the union representationelection to be conducted under Board' auspices. Hisexplanationwas, "numerousphone calls, perhaps three orfour times a week," from the president of the Company.Asked thereupon why -he did not so testify on directexamination, Laden's explanationwas, "BecauseI didn't,think it was relevant."Before leavingthis particular aspectof Respondent's "economic"defense,,it is to be noted thatthe allegedly undated memorandum-in question, from thecompany president at its Pittsburgh home office, in .anyevent refers only to "a sizeable -cut inour Headquartersstaff,"as to which it furtherindicatesthat"many of thesepeople can transfer to openings in the region."(Emphasissupplied.)Laden further avers that what he calls the mid-August"layoff" decision-but' what Mullin, who executed Laden'sorder, concedes was an action with no contemplation everto recall any of the particular employees here involved 37-was reached by him and , his immediate superiorAnderson38 after reviewing the July figures at "the end ofthe second week in August." (More will be said -directlyconcerning those "July figures," in connection with thetestimony of Respondent's witnessKilpatrick, its regionalcomptroller and administrator,infra.)According to Laden,he thereupon on August- 14 (Friday) instructed new yardSuperintendentMullin to decide betweenhimself (i.e.,Mullin) and old yard Superintendent Jones (then onvacation) whom to weed out 39Laden's testimony (as well as that of Mullin) shows thatboth the old and the new Yards are still in active operation,with replacement and added employees. As testified byemployee Mahan'swords, "Weget new onesevery day ... from theLabor Pool";according to supervisory employee Quinn, "You didn't knowfrom day to day who wasgoing to be there." However, the same cannot besaid for thepermanent or regular cadre of lifting-carryingequipmentoperators,unlessyardoperationswere to be brought to a standstill, whichthey concededlyhave not been.37 Itwill be recalledthat nevertheless some of the dismissedemployeeshere were subsequently offered "reinstatement' in otherjobs. Queried as towhy (particularlyinviewofMullin'stestimony-which I haveunequivocally rejected-that some of them were"unsatisfactory'.'.).Mullin'sresponse was, "I was not consulted. . _ .But this is in the oldyard, sir. Iam not responsible over there." (It will nevertheless be recalled that it wasMullinwho effected the August 18 discharges in the oldyard.)Mullinfinally blurtedout, "Well, sir, Ionly go by therules given to me:I'm sorryI don'tmake them:'38Anderson is Respondent's vice president and regional manager, and amember of its board of directors.His office adjoins that of Laden. He didnot testify.39Contrary to Laden's testimony,Mullin swore thathe andLaden"discussed names" of employees to be laid off, but not'in detail."Lest thisbe considered an inadvertence onMullin'spart,Mullin thereafterreiterated-contrary toLaden-that he(Mullin) "mentioned-names to him[i.e.,Laden] on Friday [August 14]." 330DECISIONSOF NATIONALLABOR RELATIONS BOARDLaden, "We have changed our classifications and retainedour method of handling,but the crane operator is now afork-lift operator,what was a rigger is now a: . .-materialman." According to Laden,two "fork-lift,operators" havebeen hired since the termination of , the two "craneoperators"and others on August 18; and new hires havebeen for the new yard,except for pipethreaders,for whom"we ... still have need" at the old yard "at this time" (i.e.,January 12,1971). Laden conceded that as many as eightnew employees were hired by Respondent in August-"Wewere on a construction program in the yard";and that his"best estimate"was that seven new employees were hired atboth yards in September-i.e., shortly after the termina-tions here in question;the foregoing being exclusive of newemployees hired in June and July.From the trial transcript(pp. 205-207):TRIAL EXAMINER:I understood you to testify awhileago that of the eight released on August-18 of 1970, twowere recalled in- the capacity of threaders in- the oldyard.,'JTHE WITNESS[Laden]:Yes, sir.TRIAL EXAMINER:That.would leave six of the eight.THE WITNESS: That's right.TRIAL EXAMINER:And one or two fork-lift operatorshave been hired since August 18 of 1970in the new yard,in the classification of fork-liftoperators as distin-guished from what you call the old classification ofcrane operators?THE WITNESS:That's correct.TRIAL EXAMINER:That reduces the six-to five or four?THE WITNESS: Yes.TRIAL EXAMINER: And further,since August 18 of1970,two or three were hired in a -new classificationcalledmaterialman:as distinguished from the oldclassification called rigger,and also for the new yard?THE WITNESS:That's right.TRIAL EXAMINER:That would be a total of either fiveto seven, is that correct?THE WITNESS:I don't see your notes. ,,TRIAL EXAMINER:No, you,don't have to look at mynotes.One or two, for-k-lift operators, two or threematerialmen,that's three to five.The two threadersincreases the three to five'to seven.THE WITNESS:It has nothing to do with rates of theones we hired,,of those we reduced.,TRIAL EXAMINER:Are certain types of material stillbeing received in the old yard which are being removedby the old locomotive crane?THE, WITNESS: ,Material to be threaded in thethreading machine.TRIAL EXAMINER:That is true even today?THE WITNESS: Yes.TRIAL EXAMINER:How' do you propose to do thatwork when the delivery of these cranes are made tothepurchasers? -THE WITNESS: `We will rent a crane.Our intent hasbeen to move the machines over.' ;Q. (by Mr.Wheat)Are you going to rent alocomotive crane?-A.A.No. 'We are goingato rent fork-lifts and we haveone 15-ton Brown Hoist.Q. In addition to the Brown Hoist you are going touse rented apparatus in order to be able to continue tothread the pipe at the old yard?A.That's right.And we have surplus equipment atour Houston Pipe Coating that is owned by us, and idlea considerable time which can be used.Laden conceded that he knows of no previous occasionduring his 20 years with Respondent when eight employeeswere simultaneously terminated in midweek or mid-payperiod.He admitted that overtime was "worked immediate-ly, -prior to,the separations of the 18th,"with nodiscontinuance of that policy.In Laden's words, "if youhave a ship in, when you have a ship come into the dockand unload carloads by a hundred or so, you have to haveovertime."Indeed,Laden acknowledged that even"immediately beforethe discharges"Respondent, hadencountered such"difficulty in getting incoming shipmentsunloaded"that it "had steel in alternate storage in severalplaces in thecity" andthat it"incur[red considerable ]additional expense in the terms of fines or storage feesbecause of this difficulty in getting shipments unloaded."He further conceded that even as of the date of the instanthearing(January 12,1971); shipments"at the oldyard.,are unlaoded by locomotivecrane,"while"at the new yardthey are operated by a drott machine and Pettibone fork-lift." Pointing out that"When you get a ship in,' there is atremendous surge of inbound, tonnage," Laden acknowl-edged that this "can occur at any time,"-indeed that"It canoccur tomorrow."As has-been indicated,Respondent's ' new yard Superin-tendentMullin testified that he carried out 'Laden'sinstructions resulting- in the discharges here in question.Although,Mullin denies knowledge of the union activity orwho° was involved in it,I reject his denials. As has, beenshown,. -various supervisory personnel ofRespondent(specifically Bush and Mahan)were aware of it and theyhave-not disputed that they interrogated some of theemployees here discharged (Claborn and Knight)concern-ing it. It is not to be assumed that their knowledge was nottransmitted, to their superiors;rather,their knowledge willbe imputed to Respondent.Texas Aluminum Company, Inc.v.N.L.R.B.,435 F.2d 917,919 (C.A.5);N.LR:B.- v.Transport Clearings,Inc.,3I1 F.2d 519, 523(C ,A. 5). `Suchknowledge on the part of the Employer may even' becircumstantially inferred.A., J.Krajewski-ManufacturingCo . "v. N.LRB.,413F.2d 673,676 (C.A.1);N.LR.B. v.MidState Sportswear,, Inc.,412 F.2d 537, 539(C.A.5);N L:R.B.v. Schill Steel Products,Inc.,340 F.2d 568, 572 (C.A. 5). It is,of interest in this connection,in view of Mullin's claim oflack of awareness in this area, thatLaden `conceded' oncross-examination that around late JulyMullinmadeknown to him that "Mullin had a report there might :be[union]activity in -one end or the other of the plant"Mullin himselfstated,in his distinctive testimonialstyle, "I[Mullin] hadknowledge of a little ruckus stirred up,,butactually, the word'union,'no. The comment was made tome somewhere that I better be careful that the people` werestirring up a little bit of a ruckus and'ifI wasn't careful thelatter part of July,they would stir up a ruckusSomebody in' the new yard [told me that]." Much later inhis testimonial performance, during-cross-examination, L. B. FOSTER COMPANY331after againspecifically denying he had "any knowledgethere wasany union activity," Mullin acknowledged that hedid have "general indicationsthey were threatening toorganize back in July," -one of the employees having"told"him so.And Mullin thereupon finally conceded thatalthough he expressed no "particular" interest in this,nevertheless "I [Mullin] mentioned this to Mr. Laden."Pressed further on this, Mullin later added: "The generalstatementthat was made was that something was going on.But specifically,, I_don't know these people well enough toknow-what their thoughts are . . . . We were bound to havesomeeach way. What the outcome would be, I would haveno way of knowing,sir .... Iknow it's inevitable."Mullin's testimony shows that he hired two newemployees on Friday, August 14, who started to work onMonday, August 17. Questioned as to why he hired themsince thedischarge of the others on August 18 wasimminent-Mullin having received Laden's instructions todo so on August 14-Muffin's explanationwas, "I was notaware of the urgency of the timing" for the discharges, andthat economy was achieved by payingthe new men lessthan the men being discharged. As to his "economy"reason,however, Mullin conceded that at the time he hiredthese twomen he wasunaware of ally "economy" drive andclaimedthat he was even unaware ofanydecision todischarge any employees.Mention has already been made of Muffin's attempts tosuggest thatsome of the employees were discharged onAugust 18 for work inefficiency. I have rejected this as acredible basis foranyof those discharges, and I againemphasizethat rejection, based upon my adverse impres-sion of Mullin's testimonial demeanor, as well as his failureto establish such a contention by factual showing, and,finally, based upon his ownadmissions.Thus, for example,Mullinhimself conceded on cross-examination that Stuartisa "qualified machine operator." 40 It impresses me ashighly unlikely that if the work performance of theseemployees was significantly deficient, Respondent wouldhave tolerated them in its employas long as itdid, or that itcould not persuasively establish the same through recordsor other factual proof. I believe, rather, that Laden summeditup accurately in testifying that with the August 18terminations"we lost somevery good men."40After so testifying,Mullin later unconvincingly attempted tobacktrack by stating that Stuart was only such during his initial 30 days ofemployment (i.e., April-May, 1970), but that "questionable areas" (Mullin'sidiom)thereafterdeveloped or became aggravated,including heedlessdriving anda tire blowout. (Withregard to the latter,Mullin acknowledgedthat another employee who blew out a tire on the drott drew a merereprimand,as did still another employee who blew out a tire on a Pettiboneforklift.41According to supervisory employee Gates, in September-Octobertherewere 12-14 employees in the old yard. The figure of "40 or 45People," supplied by supervisory employee Quinn as being in the old yardat that time,presumably includes casual laborers.42 it is noted in passing, however,that when 1970 (Resp.Exh. 4) iscompared to 1969 (Reap.Etch. 5)-when the employees here, or many ofthem,were also in Respondent's employ-the"actuai'<"as distinguishedfrom the"planned,"sales and rentals show a seemingly large increase inthe "deal" sale category(2460.8 in 1970 as compared to only 872.4 in1969),with somewhat of a drop in"stock"sales(3896.7 to 3264.1); andthat itis perhaps only because the "planned" sales were seemingly sohugely overprotected (4496.4 in 1970 as compared to 3649.1 in 1969) thatthe 1970"variance"between "actual sales" and "planned sales" isseemingly so "unfavorable."Actually,these reports show that the totalMullin acknowledged that on the 2 days preceding theAugust 18 terminations, the discharged employees hadworked overtime at both the old and the new yards. Heclaimed not to have the "slightest idea" as to whether-ascredibly sworn by one of the employees-there were "anycars remaining to be unloaded at the premises of the oldyard on August 18." Also acknowledging that at the time' ofthe discharges in question Respondent observed a senioritypolicy and that the old yard still continues in operation 5months after those discharges,Mullin further concededthat of the 15 current new yard employees only 6 wereworking there on August 15. It follows that 9 of the 15 whoare employed in the new yard now (i.e., at the time of thehearing ofthis caseinmid-January, 1971), have eitherreplaced others or have been added. Finally,Mullinconcedes that "at the time 'these eight 'were beingterminated"hewas "in the process of hiring newemployees," and that seven new employees were hired inSeptember,41 and he speaks of a buildback of manpower, inthe fall of 1970 following on the heels of the discharges.-Respondent's Regional Comptroller and AdministratorKilpatrick identified certain of Respondent's businessrecords, which were produced by Respondent in-an attemptto bolster its "economic-defense. To'the extent these maybe considered to be potentially material, they will be brieflycommented upon.Respondent produced its record of operating revenueand expense for the Houston District for July, as well ascumulatively from January through July, for the years 1970and 1969 (Resp. Exhs. 4 and 5). These also show projectedas well as actual sales for the same periods. Kilpatrickconceded that these do not show the amount of work onhand. It is clear that they do not in themselves account forRespondent's action taken on August 18 which is here inissue 42There have also been produced comparative July 1970and July 1969, and cumulative January 1-July 31, 1970 and1969, summary reports for plant operations of Respon-dent's various plants including Houston, showing inboundand outbound carloads (Resp. Exhs. 6 and 7). Theselikewise do not in themselves account for Respondent'sAugust 18 action here at issue.43It is to be noted that, although available, Respondent hasgross profit from sales in the comparative 1969 and 1970 periods covered(i.e., through July 31 of each year)was greaterin 1970 (747.6) than in 1969(702.9),and that the difference in "operating income"between those years(520.6 in 1970 as compared to 538.4 in 1969),off 17.8 in1970, is more thandoubly accompanied by the rise in "selling" (not manufacturing)expenses(201.0 in 1970 as compared to 159.2 in 1969), up 41.8 in 1970. (The figuresreferred to are in thousands of dollars.)The foregoing,which areRespondent's own data,compare 6-month periods of only 2 years. And, ofcourse-to bring itdown to terms that are meaningful here-corporateprofits do not necessarily reflect the amount of work done by- crane andother equipment operators in Respondent's yards. Factors too numerous tomention go into the calculation of corporate profits, including,to name buta few, administrative costs, interest,and allocations and writeoffs of allsorts.Respondent also produced profit and-lossdata for its entire"Houston Division,"which includes its New Orleans District, its LubbockDistrict,itsLatinAmerican District,and its Coating and Wrapping'Operation(Reap.Exhs. 8 and 9).However,Respondent produced no dataconcerning the tonnages lifted at its fields in 1970 as compared to previousyears-the work of the crane operators and their crews.43 It is again, however,noted that with respect to the Houstonoperation,the carloads"mbounded" increased'in the 1970 periodoverthecorresponding-1969 period reflected in Respondent's data(i.e., January 1(Continued) 332DECISIONSOF NATIONALLABOR RELATIONS BOARDalso failed to produce its records, showing the level ofemployment at the old and new yards for,the past fewyears.,Testimony of Billy W. PerteetBillyW.. Perteet, called as a witness by General Counsel,testified-that he was formerly in Respondent's employeas acrane leadman 44 in the pipe,department at the old yard. OnAugust 8" he quit this job and moved to Fort Worth.On Saturday, August 22, Perteet returned to ther, old yardto pick up'pay due him. He saw old yard Pipe-ThreadingHouse Supervisor McAlister and maintenanceman EverettClaborn there. Having observed Knight and other oldtimeold yard employees not to be'there, Perteet asked McAlisterwhere they were. McAlister told him they had been `,`fired. "Perteet asked him why. McAlister replied that "they hadbeen fired' because of trying to get the Union in ... Evenyour [i.e., Perteet's] brother-in-law [i.e.,Williams and Highgot fired;" At this time (August 22) former- maintenance-man Everett Claborn was working as "a crane operator atthe old yard.Disputing Perteet's, testimony, Respondent's, SupervisorMcAlister testified that on the occasion in-question he onlytold Perteet that he was glad he had found a job and askedhim how he and his family liked it at Fort Worth. McAlisterclaimed not to be able to recall whether Everett Clabornwas present.45Without explanation, Everett Claborn was not producedto dispute Perteet's testimony. Having kept Perteet andMcAlister under close observation as they testified, f haveno hesitation in clearly preferrmg the testimony' of Perteettog ` that ofMcAlister. Perteet testified forthrightly andforcefully and his tone and manner carried conviction.46 Iam unable to say the same for McAlister. Everett Claborn,who might have resolved the issue, was not produced byRespondent although in its employ. I cannot assume thathad `Everett Claborn been produced, he, would' havetestified that he, was not there or that he would otherwisehave disputed Perteet's'version. Under the circumstances, Icredit the described testimony of Perteet.to July 31 in each case), from 381 m,1969 to 544, or up 163 in 1970; andthat cars "outbounded" likewise increased, front, 57 to 171, or up 114, atrebling, in1970; for a total increase of carload handling from 438 in 1969to 715, up 277 or approximately 63 percent in 1970. Although truckloadshandled in 1970 declined from 2225 to 1817, total LTL (i.e., less-than-truckload loads) handled in 1970 increased from 1296 to 2035. Likewise,July 1970 inbound carloads increased from 64 to 82 and outbound carloadsincreasedfrom 8 to 55, fora total of carloads handled in July, 1970 of 137as againstonly'72 in July, 1969' This indicates the opposite! of the 1970decline claimed by Respondent in work to be done at the yards inquestionAlthough, according to Respondent's data, pipethreading units in 1970decreased to 64,942 from 91,441 in 1969, and cutting of construction pilingand reclaimingdecreased to 7957, from 11,826 in the same period,pipecuttingin 1970 increased to 5100 units from 3274 in 1969 and railfabrication, likewise increased to 2896 from 2298 in the same period.The data, presented by Respondent cover only 2 years--hardly asufficiently representative period (It may be, for example, that 1969 was, anexceptionally busy year, in which event 1970 was not necessarily a "poor"one comparatively speaking, but may even have been a "gold" one.) It isagain emphasized that Respondent failed to produce data showingcomparativetonnageslifted-i.e., the work of the crane operators, andother lifting equipment,personnel-at ,itsHouston yard(s) over anestablishedrepresentative period, notwithstanding this being pointed out toit at the hearingand its indicationthat it maintainssuch statistics.-Recapitulation of Respondent's PrincipalContentions .-To recapitulate again at this point; .Respondent-'claimschiefly that the true reasons for-the August 18 terminationshere at issue were (l),its phasing out of its old yard and (2)an "economic" cutback imposed by its,home office. Withregard to the first, the stark and uncontested fact is that 5months after the discharges, the old yard, including theequipment there operated by the discharged employees, 'stillcontinues in operation. Furthermore, . credited- testimonyestablishes, thatRespondent's old yard employees werepromised that they would be transferred to the new yardupon the eventualityof cessationof operations at the oldyard. -It is further established,- that at the time of thedischarges there was no "slack," but rather a'superabun-dance of work on hand, with the necessity for evenovertime. It is conceded that Respondent observed asenioritypolicy,but notwithstanding this less senioremployees were given the jobs of the discharged employeesand new employees have since been hired. General Counselhas ,madea prima facieshowing of violation of the Actthrough the suspicious summary, discharge, for the firsttime in Respondent's known history, of so many employ-ees, holding key production jobs, without notice, in themiddle of the week and pay period, the five employees whowere engaged in protectedorganizational activity all beingfired together. Upon the record presented, Respondent' hasfailed,through substantial credible evidence to overcomeGeneralCounsel'sprima facieshowing.Respondent'scontentions as to its alleged reasons for, the simultaneoussummary discharge of those, five employees on August 18under the circumstances described "fail[s] to stand underscrutiny"(N.L.R.B. v. Dant,207 F.2d 165, 167 [C.A. 9]).Upon the record- as a whole, including. ,testimonialdemeanor, as closely observed and compared, I do, notcredit those explanations as here advanced,by Respondentand find that they are pretextuous. I find that, Respondent'strue reason for the discharge of those five employees wastheir described lawful concerted organizational activities,which are'protected by the Act's guarantees against suchIn any event, as ' shown above, the data produced by Respondentestablish that inbound as well as outbound carloadsin various categoriesincreased substantially in July aswell as in the first 6 months of1970 over1,969,As conceded by Respondent'sRegionalComptrollerandAdministrator Kilpatrick, these carloads (whether inbound or outbound)required unloading or loading-that is to say, handling by the cranes-andother lifting apparatus operators and their crews here in question.(Although this allegedly includedsome movementsfrom the old to the newyard, the alleged extent thereof was unexplamedly not shown even' thoughassertedly "available"; and at anyrate it ishandling work nonetheless, or,inMullin's words, "It's work performed.") Moreover, Respondent's ownfigures for July, 1970 showthat inthatmonth at, Houston the netmanhoursworked (6148) were lowerthanthe standard manhours allowedfor that work (7053) by 905manhoursor 12.8 percent';constituting,according to Mullin, a "plusperformance" there.This likewise' indicatesthe opposite of a dearth of work there.44The craneleadman "makes"sure that everything, when he gets hisorders,he makes sure everything got on the trucks: They tell me 1Perteet, asleadman ] what to do and I make sure theyare done."45 Joe Godfrey, who was concededlypresent-at the time, called byRespondent as a witness, testified that he did 'not bear the entireconversation since he was not "really listening." He also' claimed not toremember whether Everett Claboruwas there.46 In so stating,Ihave taken `intoconsideration his relationship, toWilliams and High. L. B. FOSTERCOMPANY333retaliation'.The coupling of Respondent's receipt onAugust 18 of notification from the Board of an upcomingunion representation election,- with the mass discharge onthe same day of the union adherents, is strongly suggestiveof design on Respondent's part to rid itself of those unionadherents so as to insure avoidance of an otherwise fearedcertification of the Union as collective-bargaining agent forthe employees through the Board's election process, andtherefore of design to thwart the operation of the Act.,Upon the record as a whole, it is accordingly found thatRespondent's termination of the employment of KennethR. Stuart, James E. Williams, James L. High, William E.Claborn, and Douglas O'Neal Knight, on August 18, 1970,and its, failure to reinstate them to their former orsubstantially equivalent positions, was and is because theyjoined , or assisted the Union and engaged in lawfulconcerted activities for the purpose of collective bargainingor other mutual aid or, protection, as alleged in thecomplaint. It is further found that it has not beenestablished by substantial credible evidence that Respon-dent's termination of the employment on said date of Joel("Joe") Allen Carlisle, Bill Wright, .and Charles Quails wasbecause of union or concerted activities on their part, asalleged in the complaint.47The Representation CaseAs has been indicated, representation Case 23-RC-3493has been consolidated for hearing with complaint Case23-CA-3,734 here.. The representationcaseinvolves 14challenged ballots cast at the Board-conducted election ofOctober 16, 1970. Since, excluding the 14 challengedballots, only 11 other ballots were cast (5 for and 6 againstthe Union),48 the challenged ballots could be sufficient todetermine the outcome of the election and therefore thechallenges require determination.,Of the 14 challenged ballots, 6 are those cast byemployees Carlisle,William E. Claborn, High, Knight,Stuart, and Williams, of whom all but Carlisle have hereinbeen found to have been discharged in violation of theAct 49 In view of the determination herein that these fiveemployees were unlawfully discharged,it isclear that thechallenges to their ballots should be and they are herebyoverruled, and that their ballots, should be opened andcounted; with the exception of that of Joel ("Joe") AllenCarlisle who the evidence does not only not establish tohave been unlawfully discharged but who conceded at thehearing that in August, 1970, a few days after his dischargebut long before the October election, that he declined theCompany's unconditional offer to restore him to his job, forthe reason that he desired to, remain in another and "better"job he had obtained.The remaining eight challenged ballots are those cast by47At the Charging Party's request, unopposedby Respondent,officialnotice has been taken of various other proceedingsinvolvingRespondent,who is no stranger before the Board.48 There were31 eligible voters in the unit.49 Inviewof the undetermined nature oftheir statusat the time of theelection,these six were permitted to castballots which were impounded bythe Regional Director subject todetermination of their status in the instant"C" case. EmployeesBillWrightand Charles Qualls are not involved inthe "r' case.50Act, sec. 2(11) provides:employeesBroz,Everett Claborn, Evans, Gates,Mahan,McAlister, Quinn, and West,all ofwhom 'were challengedby the Union as supervisory employees not within theagreed bargaining unit excluding such personnel.In considering the status of' these eight employeeschallenged as supervisory,it is of course essential to giveeffectto the well-understood proposition, frequentlyreiteratedby the Board, that it is not - the job -title, orclassification of an employee(N.L.R.B. v. Quincy- SteelCasting Co., Inc.,200 F.2d 293, 296 [C.A. I p; but what'heactually does or is authorized to do(N.LJtB. v. SouthernBleachery & Print Works, Inc., -257F.2d235, 239 [C.A. 4],cert.denied, 359 U.S. 911) which is determinative ofwhether or not he' is -a supervisor, the basic touchstonefactor -under the statute being whether he has either actualor effective recommendatory power over'or with regard toother employees 50Square Binding and Ruling Co., Inc.,146NLRB 206, 210 and cases there cited.Within- this basic legal frame of reference, then, weproceed to consideration of whether or not each of the eightemployees challenged by the Unionwas orwas not asupervisory employee.Each of the eight employees challenged by the Union assupervisoryis still inthe Company's employ and each wascalled as a witnessby the challenging Union.i(1)BrozAdolph R. Broz, who has been in the Company's employfor about 10 years, testified that -at and around the time ofthe election (October, 1970) he was a crane "rigger andhelper," in which capacity he had "three men . . . workingwith me." According to Broz's testimony, Broz told thesethree men what to'do, translating general work instructionsreceived by him from the Company office into specificwork "requirements- and tasks for those threeas well ashimself.Broz -further testified that he would reportunsatisfactoryworkers to personnel management in theoffice, and that Broz possessed the--authority effectively torecommend the-discharge of employees.While the level of Broz' authority may be relatively lowin the Company's hierarchy, it neverthelessseems clear thatin- view of the fact that he 'responsibly directs work crewsand may effectively recommend discharge, he has beenvested with supervisory authority by the Company andsatisfies theAct's definition of a supervisor. For thesereasons the Union'schallengeto his ballot should besustained and the ballot destroyed unopened.(2)Everett ClabornEverett Claborn, who has been in the Company's employfor over 16 years, testified that in October, 1970 he was aThe term"supervisor"means any individualhaving authority,in theinterestofthe employer,to hire, transfer,suspend,layoff;recall,promote,discharge, assign,reward,ordisciplineother employees,orresponsibly to directthem,orto adjust their grievances,or effectively torecommend such action,if in connection-with-the foregoing-theexerciseof suchauthorityisnot of a merely routine or clerical nature, butrequires the use of independent judgment. [Emphasis supplied.]. -Possessionof anyofthese powers constitutes its possessor a supervisor.NL.RB. v. Elhott-Williams Co.,345 F.2d 460, 463 (C.A. 7);N.--B: v.City Yellow Cab Company,344 F.2d 575, 580 (C.A. 6). 334DECISIONSOF NATIONALLABOR RELATIONS BOARD"mechanic" or "maintenance" man working directly underold yard Superintendent, Jones. His duties were, in his ownwords, "A`machine breaks down ... whatever breaks downyou just fix it.is- the best I can describe it." According toClaborn, he has never had any other employee under hisdirection, except for rare occasions (once or twice a year)when he needed help.No, countervailing evidence having been adduced on thissubject, and there being no persuasive reason for discredit-ing Claborn's testimony, upon the record presented I findthat it has not,been established, that Everett Claborn was asupervisory employee of the Company within themeaningof the Act. Accordingly, the Union's challenge, to his ballotshould be and is hereby overruled, and his ballot should beopened and counted, but not in such a way as to indicate ordisclose how he voted.(3)Evans-John Evans, also (as all other challengees) called by theUnion, testified that in October, 1970 he operated apipethreading machine on the Company's night shift (3-11p.m.),but that he additionally "check[ed] the otheroperators ,at night to see if they are doing,all right, themachines,"'checking not only the men .and their machinesbut also "the product." According to Evans' testimony, ifthe work of any of the`" other nightshift threading machineoperators was improper, Evans would have him "correct"it.Since higher supervisory personnel Jones (yard superin-tendent) and Bush (identified as "Personnel Manager" bywitnessMahan) leave then old yard between 5 and 6 p.m.,Foreman McAlister -having left at 4:30 p.m., and the"office"- is closed during' the night- shift, for practicalpurposes Evans remains in charge. Indeed, Evans himselftestified that Foreman McAlister expressly authorized himthat "if something happened [on the night shift] that they[i.e., the employees] weren't doing properly, to send themhome." Evans also takes Foreman McAlister's place whenMcAlister is away for "any length of time." Evansconceded that he is responsible for the general performanceof the men on the, job with him; that he is vested withauthority,to, excuse men desiring time off from work; and,indeed, that if another nightshift threader makes a workmistake it is Evans' who is called to account since "I [Evans]have to look out for them."Upon the record presented, I find that at the times herematerial Evans was a supervisory employee within themeaning of the Act. Accordingly, the challenge to his ballotshould be and is sustained, and the ballot should bedestroyed unopened.(4)GatesBillie Boy Gates, who has been in the Company's, employfor-, about 15 years, describes himself as now a mere"rigger" 51 (as well as slotting machine operator) who,although not himself operating a crane, saw that the workwas "done properly." He testified that although he hasnever had occasion to take disciplinary action against a.crane operator and, could not himself directly remove anunsatisfactory crane operator from a job, he (Gates) in sucha situation would go directly-to Superintendent Jones, whois in charge- of the entire operation at the 'old yard, whowould rely on Gates' recommendation and order the craneoperator off.-Gates' testimony further indicates that-he haseffectively recommended the hiring and firing of employ-ees,has assigned work to employees, and responsiblydirects employees.Under subsequentquestioningby Company counsel,Gates endeavored to equivocate concerning some of theforegoing testimony delivered by him when he wasquestioned by counsel for.,the Petitioner (Union). Thies,under questioning by Company counsel, Gates `becamevague about dates ("I am' not too good at rememberingmonths"),attempting to convey the impression thatalthough prior to the election he was a "leadman," shortlybefore the election his status had in some way changed tothat of "more or less just a rigger," although "didn't ,nobody'tellme that." He then claimed that during his 15 years withthe Company there,was never anything in writing as to his'job title.Gates' attempts at testimonial equivocation- asobserved by me closely while he was on the witness standimpressed me-adversely, leaving me with' a poor impressionas to his credibilityin these respects.It is apparent from credited portions of Gates' owntestimony thathe possessedauthority effectively torecommend the hiring and disciplining of employees, andthat he effectively directed them. Under these circum-stances, he satisfies the statutory definition of asupervisor,and I therefore find him such. Accordingly, the challenge tohis ballot should be-and is sustained,andthe ballot whichhe cast in the election should be destroyed unopened.(5)MahanUnder examination by the Petitioner (Union) who calledhim as a witness, Leo Mahan described himself as theCompany's "material checker," checking incoming andoutgoing pipe, rail, and piling, working directly underSuperintendent Jones and' Bush, the latter identified byMahan as the "Personnel Manager." According' to, histestimony, he h4s working with him at times a crew of threeor four, ordering them what to do;-and he also makes tripsout of town to check piling for the Company. Mahanfurther testified that he has warned and reported personnelfor lateness or absence, and that he"has removed anemployee from the job for insobriety or other reason.Moreover,Mahan testified that he takes the place' ofsupervisors-includingForeman 'McAlister, concededherein by the Employer to be a supervisor =during, theirabsences, for several weeks at a time; and that on theseoccasions he responsibly directs the employees. 'As in the ,case of Gates, when Mahan came under theexaminationof Company counsel,he began toattempt-toequivocate and to a degree to water down his previoustestimony; for example, by attempting to picture himselfsuch as a mere rigger, crane relief operator, or "Jack of alltrades" during the critical period including election -day.These attempts at equivocation under my close observa-tions of his testimonial demeanor, particularly in view ofthe Company's totally unexplained failure to-present any51Asked what his job was in-October, 1970, his answer was"Long aboutthat timeIwas riggin." (Emphasis supplied.) L. B. FOSTER COMPANYsupporting documentation or even testimonial corrobora-tion from Company superiors or others,leftmewith a poorimpression of this aspect of this witness' testimony.General CounselwitnessWilliam Claborn, who im-pressed me as a person worthy of belief,testified crediblyduring cross-examination in the "Complaint" case phase ofthe trial that it was Mahan who hired him or told him toreturn to work with Respondent when Clabornleft` hisother employment in order to do so 3 or 4 years ago; andthat it was Mahan (as well as old yard OfficeManagerBush) _ who gave him and other employees their workassignments-it isMahan who "walk[s ] the yard with a[walkie-talkie radio on [his] hips and tell[s] you what todo"; and that it was ' Mahan who, upon receipt of teletypedorders in the, yard office, wrote down or told the yardemployees "what he [Mahan] wants [the employees] to dothat morning, what, pipe to be loaded and what rack needspipe on it." Claborn insisted that it was "Mahan [who] giveme my orders out in the yard. There were nobody thereexcept him." I credit this testimony of Claborn.Since it is apparent from credited portions of Mahan'sown testimony that he responsibly directs andrecommendsdisciplineofemployees, and further established byClaborn's .-credited testimony thatMahan responsiblydirects employees, I find that Mahan satisfies the Act'sdefinition of a supervisor. Accordingly, the challenge to'hisballot should be sustained, and that ballot should bedestroyed unopened. '(6)McAlisterAt the hearing before me, the status of Louis McAlister asa supervisor _ was conceded by the Company upon therecord, and it was stipulated that petitioner's (Union's)challenge to his ballot should be sustained. Accordingly, Ifind that McAlister was a supervisor, and that the challengeto the ballot which he cast- in the election should besustained and that ballot destroyed unopened.(7)Quinn335Travis Quinn, who has been in the Company's employ forabout 4 years, identifies himselfas the"Leadmanon Track3," a railroad track in the Company warehouse. Quinntestified that in this capacity "he has fromthreeto sevenemployees with him, generally directing -them what `to doand what not to do; and that, since Quinn has the"responsibility" to get "the job done," in the event of anunsatisfactory,worker' Quinn would correct him orrecommend him for discharge and his recommendationwould be relied upon bymanagement(i.e.,Bush, the"PersonnelManager").Further according to Quinn'stestimony, he has also effectively recommended employeesfor raises.Crediting the foregoing testimony of Quinn, since hesatisfiesthe statutory definition of a supervisor I find himto be such. Accordingly, petitioner's challengeto his ballotshould be sustained and the ballot destroyed unopened.(8)WestThe testimony of Jessie J. West establishes that his joband function here under question consisted'of being adayshift threading machine operator without assistants orhelpers.There is nothing in the -evidence adduced,consisting solely of testimony by West himself (which Icredit), to indicate thatWest in any way satisfies thestatutory definition of-a supervisor.Upon the record presented, I find that West's supervisorystatus has not been established.Petitioner's challenge to hisballot should accordingly be overruled, and his ballotshould be opened and counted, but not in such a way as tocompromise the anonymity of his vote.Recapitulation Concerning Challenges to -BallotsThe following is a recapitulation of the end result of thedeterminationsheremade concerning the challengedballots:NameAdolph R. BrozJoel Allen Carlisle ("Joe Carlisle";"Joe Carlisle")Everett ClabornWilliam E., Claborn ("William Claborn")John EvansBilly BoyGates("Billy B.Gates")James L. High ("James High")Douglas O'Neal Knight("DouglasKnight";"D.C. Knight)Leo MahanLouis McAlisterTravis QuinnKenneth R. Stuart ("Kenneth Stuart")Jessie J. WestJames E.WilliamsTotals . . . . . . . . . . . . . . . . . . .Outer f ChallengeSustained-OverruledxxxxXXX7XXXXXX7 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the foregoing findings and the entire record, I statethe following:CONCLUSIONS OF LAW1.At_ allmaterial times, .LB.FosterCompany,Respondent herein, has been and is an employer engaged incommercewithin the meaning of Section 2(2), (6), and (7),of the Act.2.At all materialtimes,Shopmen's, Local Union No.694 of the International Association of Bridge, Structuraland Ornamental Iron Workers, AFL-CIO, Charging Partyherein, has been' and is a labor organization within themeaning ofSection 2(5) of the Act.,3. ' Jurisdiction is properly asserted in this proceeding.4.On August 14, 1970, Respondent through itsSupervisor Donald Bush interrogated its employee WilliamE. Claborn concerning its employees"union and protectedconcerted organizational actiRities, , thereby interferingwith, restraining, and coercing its employees in the exerciseof rights guaranteed to them by Section 7, constituting anunfair labor practice in violation of Section 8(a)(1) of theAct.5.On August 18, 1970, Respondent terminated 'theemployment of, and has since failed, to reinstate to theirformer or substantially equivalent positions, its employeesKenneth R. Stuart, James E. Williams, James, L. High,William E. Claborn, and Douglas O'Neal Knight, becausethey joined or assisted the, Union .and engaged in lawfulconcerted activities for the purpose of collective bargainingor ' other;_ mutual aid or protection in exercise of rightsguaranteedto them by Section 7, thereby discriminatingagainst themin regard to the hire, tenure, and terms andconditions of their employment and thereby discouragingmembership in a labor organization, and, further, therebyinterferingwith, restraining,, and coercing, its ,employees,constituting unfair labor practices in violation of Section8(a)(3) and (1) of the Act.,6.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.7.It has not been established by substantial credibleevidence, that-Respondent's, termination of the employmentof Joel ("Joe")' Allen Carlisle, Bill Wright, and CharlesQualls On August 18,1970, was for union or other protectedorganizationalactivity or otherwise in violation of the Act.THE REMEDYWith regard to remedying the unfair labor practicescomprising the violations of Section 8(a)(1) and (3) whichhave been found, I shall recommend the usual cease-and-desist order and affirmative relief customarily ordered incases of this nature, involving interference, restraint, and52Cf.N.L.RB. v. EntwistleMfgCo., 120 F.2d 532, 536 (C.A.4).ss In the event no exceptions are filed asprovided by Section102.46 oftheRules and Regulationsof the National LaborRelations Board, thefindings,conclusions,and recommendedOrderherein shall,as provided incoercion, and discriminatory discharges and failures toreinstate.,Therecommended Order will, accordingly,requireRespondent to cease and desist from the unfairlabor, practices found; ,and to offer the discriminatorilydischarged employees immediate and full reinstatement ,totheir former or substantially equivalent positions, withoutprejudice to their seniority or other rights and privileges,and to make them whole for any loss of earnings they mayhave suffered in consequence of their unlawful terminationon August 18, 1970, by payment to them of a sum of moneyequal to that which they normally would have earned aswages from August 18, 1970, to the date of Respondent'soffer to reinstate them to their former or substantiallyequivalent positions, less their'net.earnings if any duringsuch period, backpay and interest to be computed in themanner prescribed by the Board in F. W.WoolworthCompany,90 NLRB 289, andIsis Plumbing& Heating Co.,`138 NLRB 716. Respondent shall also be requiredto makeavailable necessary records for computation of backpay.In view of the fact that Respondent's discharges. underthe circumstances-described are unfair labor practices of'acharacter striking at the fundamental roots of the rightsguaranteed to employees by the , Act,52 L shall alsorecommend inclusion in the. Order of a requirement thatRespondent cease and desistfrom infringing in any mannerupon the rights of employees under Section 7 of the Act.The Order shall also provide for the usual notice postingand for appropriate notification- to any affected employeewho may be in the Armed Forces of the United States._My recommendations concerning disposition of thechallenged ballots in the Board-conducted election ofOctober 16, 1970, are set forth in "The RepresentationCase,"supra.Upon the, basis , of the foregoing findings of fact,conclusions of law, and the entire record in'this consolidat-ed proceeding, and pursuant to Section 10(c) of the Act, Ihereby issue the following recommended 53ORDERIt is hereby orderedthat L.B. Foster Company, itsofficers, agents, successors,and assigns, shall:1.Cease and desist from:a.Interrogating any employee concerning his or otheremployees' union or other lawful organizational member-ship,affiliation,activity,sympathy, or desire','so as tointerferewith, restrain,or coerce him or them in theexercise or pursuit of the right of self-organization,the rightto bargaincollectively,or any other right secured by theNational LaborRelationsAct, aamended.b.Discouraging membership in or lawful activity onbehalfofShopmen'sLocalUnion No. 694 of theInternational Association of Bridge, Structural and Orna-Section 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings,conclusions,and Order,and all objections theretoshallbe deemed waivedfor all purposes. L. B. FOSTER COMPANY337mental IronWorkers,AFL-CIO, or any other labororganization, by discharging, terminating, laying off, orsuspending, or by failing or refusing to reinstate to hisformer or substantially equivalent job, any employeebecause he joined or assisted a labor organization orengaged in concerted activity for the purpose of collectivebargaining or other mutual aid or protection.c.In any other manner interfering with, restraining, orcoercing employees in the exercise of their right to self-organization; to form, join, or assist any labor organiza-tion; to bargain collectively through representatives of theirown choosing; to engage in concerted activities for thepurposes of collective bargaining or other mutual aid orprotection; or to refrain from any and all such activities.2.Take the following affirmative actions which arenecessary to effectuate the policies of the Act:a.Post at its old yard (Homestead Road) and at its newyard (Langfield Road) in Houston,, Texas, copies of thenotice attached hereto marked "Appendix B." 54 Copies ofsaid notice, on forms provided by the Board's RegionalDirector for Region 23, shall, after being signed byRespondent's authorized representative, be posted in eachof said yards by Respondent immediately upon receiptthereof and , maintained by it for 60 consecutive daysthereafter-, in conspicuous places, including all places ineach of said yards where notices to employees arecustomarily posted. Reasonable steps shall be taken, toinsure that said notices are not altered, defaced, or coveredby any other materialb.Offer to Kenneth R. Stuart, James E. Williams,James L. High, William E. Claborn, and Douglas O'NealKnight immediate and full reinstatement to their former orsubstantially equivalent positions, without prejudice totheir seniority or other rights and privileges; and make eachof them whole, for any loss, of pay suffered in consequenceof the discrimination against him, in the manner set forth inthe "Remedy",supra.In the event that any of saidemployees is presently serving in the Armed Forces of theUnited States, immediately notify him of his right to fullreinstatement, upon application after discharge from the54 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,thewordsin the Notice reading"POSTED BYORDER OF THE 1ATIONAL LABOR RELATIONSBOARD" shall bechanged toread "POSTED PURSUANT TO AJUDGMENT OF THE UNITED STATES COURT OF APPEALSENFORCING AN ORDER OF THE NATIONAL LABOR RELA-Armed Forces, in accordance with the Selective Service Actand the Universal Military Training and Service Act.c.Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records,timecards,personnel records and reports, and all ' other recordsnecessary to determine the amounts of backpay due and theextent of compliance with the terms-of this-Order.d.Notify the Regional Director for Region 23, inwriting, within 20 days from receipt of this Decision, whatsteps have been taken to comply herewith.55 -IT IS HEREBY FURTHER ORDERED, that the complaintherein, dated November 6, 1970, be and the same is herebydismissed insofar as it pertains to Joel ("Joe") AllenCarlisle, BillWright, and Charles Qualls. ,IT IS RECOMMENDED that with relation to Case23-RC-3493, consolidated for trial with the foregoing Case23-CA-3734, th National Labor Relations Board issue anorder:A.Sustaining the challenges to the ballots cast by thefollowing -persons in the October 16, 1970, representationelection,and directing that said ballots be destroyedunopened:Adolph R. Broz, Joel Allen Carlisle ("JoelCarlisle'; "Joe Carlisle"), John Evans, Billy Boy Gates(Billy B. Gates"), Leo Mahan, Louis McAlister, andTravis Quinn.B.Overruling the challenges to the ballots cast by, thefollowing persons in the-October 16, 1970, representationelection, and directing that said ballots be opened andcounted, in sucha manner as not to compromise thesecrecy of the ballot cast by each said person: EverettClaborn,William'E. Claborn ("William Claboru'), JamesL. 'High ("JamesHigh"),DouglasO'NealKnight("Douglas Knight"; "D. O. Knight"), Kenneth R. Stuart("Kenneth Stuart"), Jessie J. West, and James E. Williams.C.Certifying or directing the certification-of the resultof the balloting in said October 16, 1970, representationelection, upon the basis of a tally consisting of the validballots cast and already counted, together with the-ballotsas to which challenges have-hereby been overruled asspecified in paragraph B hereof.TIONS BOARD.'55 In the eventthatthis recommendedOrderis adoptedby the Boardafter, exceptions have been filed, this provision shall be modified to read:"Notify the Regional Director for Region 23, inwriting,within 20 daysfrom the date of this Order,what stepshavebeentaken to complyherewith."